Order filed March 25, 2022




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00720-CV
                                   ____________

   LUIS GARCIA DE LOS SALMONES AND MARIA GARCIA DE LOS
                       SALMONES, Appellant

                                         V.

            ANCHOR DEVELOPMENT GROUP, LLC, Appellee


                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-36029

                                    ORDER

      The clerk’s record was filed November 3, 2020. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the Emergency Motion to Remove Injunction
filed in the 234th District Court on August 5, 2020.
       The Harris County district Clerk is directed to file a supplemental clerk’s
record on or before April 4, 2022, containing Emergency Motion to Remove
Injunction filed in the 234th District Court on August 5, 2020.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Justices Jewell, Zimmerer, Hassan.